Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art of record, Bloebaum teaches displaying an augmented view of an aisle including virtual shelf of a grocery store (vendor). 
Yuan teaches generating a display data based on compatibility data that is used to determine if the product alternative is compatible with a user associated with the user device, and selecting items based on user optimization objectives including the mode of transportation options and how much weight and space the mode of transportation can carry.
However, the combination failed to teach identifying a product alternative and an online retailer, generating a display data comprising a user interface element that represent the product alternative, an indication of the online retailer on the virtual shelf, wherein generating the display data is based on compatibility data identifying a vehicle associated with the user, used to determine if the product alternative will fit in the vehicle wherein the compatibility data is based on vehicle make, model, year and trim level associated with the vehicle and based on selection of the option to purchase the product alternative triggering presentation of a compatibility information window that indicates whether the product alternative is compatible with the vehicle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688